Paul Ward, Associate Justice, dissenting. After much deliberation I find myself unable to entirely agree with the majority opinion. 1. In the first paragraph the majority opinion states that: “The only question in the case is whether Armstrong is entitled to rely upon the defense of limitations,” which he pleaded in this action. Prom this I gather that the opinion rests on the principle that Armstrong did have a right to plead the statute of limitations. It occurs to me that this announcement is contrary to the former holdings of this court. In the case of Less v. Manning, 202 Ark. 138, 149 S. W. 2d 40, at page 143 of the Arkansas Reports, we find this statement: “The statute of limitations would not begin to run until payment was due: nor can a third party interpose the defense for the debtors.” It is stated by the majority, and I agree, that Armstrong was a third party. In the case of Henry v. Coe, 200 Ark. 44, 137 S. W. 2d 897, at page 47 of the Arkansas Reports, in speaking of who can plead the statute of limitations, the court said: “The statute of limitations was personal as to them, and they did not plead it.” 2. I agree with the majority that Armstrong is a purchaser for value of the land involved and as such is a third party, and, with'the exception mentioned below, his title is not affected by the first mortgage. I think however that the reason why Armstrong is not affected is not because he was entitled to plead the statute of limitations but because he had a right to rely on Ark. Stats. § 51-1103. 3. In my opinion, since it is conceded that Armstrong still owes a large portion of the purchase price which he agreed to pay for the land in question, that Mrs. Billingsly should have a right to have her note paid out of the balance which Armstrong owes to the trucking company. My reasons for this conclusion are as follows: First, Pruitt was the only person who could plead the statute of limitations and he did not do so; Second, High-smith having taken a second mortgage in which the first mortgage was specifically recognized, was not a third party under the holding of many of our decisions and could not therefore plead the statute of limitations; (This question is exhaustively discussed in 174 A. L. R. at page 687); Third, Highsmith having come into a court of equity seeking relief on technical grounds, must first offer to do equity, and; Fourth, under the views which I have expressed equity would be done and no one would be hurt. Mrs. Billingsly would collect a just debt, High-smith would not only collect the money he loaned under his second mortgage but [being the owner of the trucking company] he would make a handsome profit in addition:, and Armstrong would not be required to pay one penny more than he agreed to pay and would have his land clear of all incumbrances. Under the view which I hold none of the diré consequences predicted by the majority would result. The majority opinion expresses the fear “that a mortgage, barred both of record and in fact for 50 years or more, could still he foreclosed, with a mortgagor’s consent, as against subsequent purchaser for value.” This could not happen for the simple reason that such a purchaser would be protected by Ark. Stats. § 51-1103 mentioned above.